Per Curiam.
Plaintiffs’ causes of action are at law. No facts entitling plaintiffs to equitable relief were either pleaded or proved. Consequently the conclusion of the Special Term was correct. By its form, however, the order appealed from might be construed as tantamount to a determination in defendants’ favor *702upon the first cause of action set forth in the complaint, which was tried out before the court. Accordingly, the order appealed from should be modified to provide that the complaint is dismissed, without prejudice to the rights of either party to this action, and as so modified affirmed, with ten dollars costs and disbursements to respondents. Present—Dowling, P. J., Merrell, Martin, O’Malley and Sherman, JJ. Order modified to provide that the complaint is dismissed, without prejudice to the rights of either party to this action, and as so modified affirmed, with ten dollars costs and disbursements to the respondents.